Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 08/10/2022.

Status of Claims
3.         Claims 1-18 are pending in this application.
            Claims 14-18 are currently amended.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1-18 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“performing sliding window-based temporal segmentation of sensor data for a plurality of cycles of a repetitive task, the plurality of cycles including a reference cycle and one or more operation cycles; performing motion alignment of the plurality of cycles, the motion alignment mapping portions of the plurality of cycles to corresponding portions of other of the plurality of cycles; constructing categories for each of the corresponding portions of the plurality of cycles according to the motion alignment; performing meta-training to teach a model according to data sampled from a labeled set of human motions and the categories for each of the corresponding portions, the model utilizing a bidirectional long short-term memory (LSTM) network to account for length variation between the plurality of cycles; and using the model to perform temporal segmentation on a data stream of sensor data in real time for predicting motion windows within the data stream.” along with all the other limitations as required by independent claim 1.

Regarding Claim 7:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a memory configured to store a few-shot analysis application and motion capture data including a reference cycle and a one or more operation cycles; and a processor, operatively connected to the memory, and configured to execute the few-shot analysis application to perform sliding window-based temporal segmentation of sensor data for a plurality of cycles of a repetitive task, the plurality of cycles including the reference cycle and the one or more operation cycles; perform motion alignment of the plurality of cycles, the motion alignment mapping portions of the plurality of cycles to corresponding portions of other of the plurality of cycles; construct categories for each of the corresponding portions of the plurality of cycles according to the motion alignment; perform meta-training to teach a model according to data sampled from a labeled set of human motions and the categories for each of the corresponding portions, the model utilizing a bidirectional long short-term memory (LSTM) network to account for length variation between the plurality of cycles; and use the model to perform temporal segmentation on a data stream of sensor data in real time for predicting motion windows within the data stream.” along with all the other limitations as required by independent claim 7.

Regarding Claim 13:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“perform sliding window-based temporal segmentation of sensor data for a plurality of cycles of a repetitive task, the plurality of cycles including a reference cycle and one or more operation cycles; perform motion alignment of the plurality of cycles, the motion alignment mapping portions of the plurality of cycles to corresponding portions of other of the plurality of cycles; construct categories for each of the corresponding portions of the plurality of cycles according to the motion alignment; perform meta-training to teach a model according to data sampled from a labeled set of human motions and the categories for each of the corresponding portions, the model utilizing a bidirectional long short-term memory (LSTM) network to account for length variation between the plurality of cycles; and use the model to perform temporal segmentation on a data stream of sensor data in real time for predicting motion windows within the data stream.” along with all the other limitations as required by independent claim 13.

6.       It follows that claims 2-6, 8-12, and 14-18 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Deshpande et al. (WO 2021/066796) discloses a system and method for modeling human behavior includes receiving, by a classifier module, sensor data from one or more sensors monitoring human behavior associated with a work task and to identify the type of human behavior based on a trained neural network. A prediction module receives the identified type of human behavior from the classifier and generates prediction data representing predicted next one or more human actions based on a time series of position vectors learned by the trained neural network. A rendering module translates the prediction data into a visual rendering for a virtual human simulation model.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677